DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-2 and 4-11 are pending:
		Claims 1-2 and 4-11 are rejected.
		Claim 3 has been cancelled. 
		Claim 1 has been amended. 
Response to Amendments
Amendments filed 12/30/2021 have been entered. Amendments to the claims do not overcome §112 and §103 rejections previously set forth in non-final Office Action mailed 08/30/2021. 
Response to Arguments
Arguments filed 12/30/2021 have been entered. Arguments were fully considered.
On pages 4-5 of Applicant’s arguments, Applicant argues that:
Claim 3 is rejected under 35 U.S.C. § 112(b) as indefinite. To the extent claim 3 is cancelled, the rejection is moot. To the extent features of claim 3 are incorporated into claim 1, however, Applicant respectfully traverses the rejection. 

According to the office action, it is not clear what the claim requires when the temperature is greater than 1 °C, thus rendering the claim indefinite. Additionally, according to the office action, "if the temperature is not regulated, the water temperature will not always be 1C or less therefore it is not clear how the water is 1C or less without regulating. In interest of advancing prosecution, it is interpreted that the temperature can be regulated at temperatures greater than 1C." Applicant respectfully submits that this interpretation or understanding of the claimed invention is incorrect. 
The "point" of the claimed invention is that, contrary to conventional wisdom (as addressed below), nitrification can, in fact, be used as part of a wastewater treatment process to achieve mandated levels of BOD5, TSS, and ammonia, even with water temperatures as low as 1C, if sufficiently high-surface-area media is used in conjunction 
Thus, the claims are directed toward and limited to operation when the water temperature is 1 °C or less, and they specifically include the negative limitation of "without regulating temperature." In other words, wastewater treatment using nitrification when the water temperature is greater than 1 °C and/or when the temperature is regulated, e.g., by heating the water, is not embraced by the claims. 
To clarify that the claims are directed to this particular "region" of the operational "envelope," the steps of aerating, allowing ammonia levels to be reduced, and discharging product fluid have been indented under the requirements that have been incorporated into claim 1 from claim 3, namely, "without regulating temperature of the wastewater within the moving-bed nitrification reactor, and with the temperature of the wastewater within the moving-bed nitrification reactor being 1 C or less[.]" Applicant submits the boundaries of the claimed invention are not ambiguous or indefinite. Accordingly, Applicant respectfully traverses the rejection and requests that it be withdrawn.

	This argument is persuasive in view of amendments. 
On pages  6-7 of Applicant’s arguments, Applicant argues that:
Regarding claim 3 - which is now more relevant to the extent the features of claim 3 have been incorporated into independent claim 1 - the office action notes that Hildebrand discloses at paragraphs [0072] and [0073] that air injected into water under treatment may be heated (which will create localized zones of heat to increase the efficiency of the nitrifying bacteria), and the office action construes this as disclosure of the water temperature not being regulated. (Applicant respectfully submits that this interpretation of injecting warmed air into the water under treatments as being disclosure of not regulating temperature is debatable, and applicant reserves the right to contest this assertion.) Furthermore, the office action notes Hilebrand's allusion to water temperature of 4 0C or less at paragraph [0029], where Hilebrand is doing nothing more than defining what is meant by "cold weather," "cold months," etc.: ("[a]s used herein, 'winter months' or 'cold weather months' or 'cold months' or 'cold weather' refers to months or other durations of time in which the water temperature approaches or is less than 4 degrees Celsius, or is less than a threshold temperature corresponding to a threshold rate of bacteria activity (e.g., bacteria growth; nitrification)."). Based solely on this disclosure, the office action asserts that "[w]hile Hildebrand does not explicitly teach the wastewater is 1 C or less, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the water temperature of Hildebrand by selecting a temperature of 1 C or less because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness." 

The fundamental flaw in the rejection, however, is that obviousness is to be assessed based on the invention as a whole. See 35 U.S.C. § 103. And in "piecing" the claimed invention together using hindsight as the office action does, the office action fails to recognize or appreciate the overall/unified inventive concept being claimed. In particular, the whole point of the claimed invention is that by employing all components working in concert - high-surface- area media (in sufficient quantities) and fine-bubble aeration - nitrification can be used to reach mandated levels of BOD5, TSS, and ammonia, even when water temperatures are as low as 1 °C or less. 
 
Notwithstanding the logic employed in the office action to assert that nitrification at such temperatures would have been obvious - Hildebrand mentions 4 0C or less, and 1 0C is less than 4 °C (overlapping range), so nitrification at 1 0C would have been obvious - conventional wisdom was that nitrification would stop at such low temperatures. Even Hildebrand alludes to this belief. See, for example, paragraph [0005] of Hildebrand: "[i]n existing systems .... nitrifying bacteria are much more cold sensitive and as a consequence the nitrification process virtually ceases when the water temperature approaches (e.g., decreases toward) 4 degrees Celsius." Notably, Hildebrand does not say that nitrification virtually ceases as water temperature reaches 4 °C; Hildebrand indicates that it virtually ceases as water temperature approaches 4 0C, i.e., as if 4 0C were a limit to the temperature at which nitrification can take place.1 Thus, the claimed invention "goes against" the conventional wisdom in terms of operational temperatures, and for the that reason alone it would not have been obvious. 
	This argument is not persuasive because Hildebrand teaches the features of claim 3 (now incorporated in claim 1). Hildebrand teaches that heating is only needed in some embodiments (Hildebrand, see ¶72) and ammonia level can be increased for increasing the activity of nitrifying bacteria (Hildebrand, see ¶157) therefore Hildebrand teaches the feature of “without regulating temperature” in some embodiments. Additionally the method of Hildebrand is directed to improving ammonia removal from wastewater during a cold weather period (Hildebrand, see ¶13) therefore the temperatures of less than 4C is not just a mere a definition because the process pertains to low temperature conditions. Applicant argues that “conventional wisdom was that nitrification would stop at such low temperatures” however Hildebrand discloses that it would be highly advantageous to develop a biological treatment process to remove ammonia at water temperature of less than 4 
On page 7 of Applicant’s arguments, Applicant argues that:
Furthermore, Levanon's disclosure of high-surface-area beads does not, without more, make it obvious to use such media under the temperature conditions to which the claimed invention pertains. In particular, the Levanon filtration system is disclosed in the context of aquaculture, i.e., raising of fish for human consumption. See paragraphs [0002] and [0031]. Although it is generally common knowledge that some species of fish can survive in waters that are near freezing, water temperatures that cold are clearly not conducive to active breeding and growing of fish for human consumption. (Levanon does not mention temperature at all.) Accordingly, one of skill in the art would not have been led to incorporate Levanon's disclosure into Hildebrand to provide that "missing" component of the Hildebrand disclosure, which - generally speaking - is directed to cold water operation. 

Thus, for at least these reasons, the claimed invention would not have been obvious in view of the applied references. Accordingly, Applicant respectfully traverses the rejection with respect to claims 1-4 and requests that it be withdrawn. 

	This argument is moot because Levanon is only relied upon to teach high-surface-area media and not temperature. 
Claim Rejections - 35 USC § 112
Claims 1-2 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to claim 1. 
Claim 1 recites “the nitrification reactor” in line 3, it is not clear if the notification reactor is referring to the moving-bed nitrification reactor or a different nitrification reactor. In interest of advancing prosecution, it is interpreted that the nitrification reactor is the moving-bed nitrification reactor. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hildebrand (2018/0099888) in view of Levanon (US 2016/0251233) and further in view of Reid (US 2016/0075577).
Regarding claim 1, Hildebrand teaches a method for cold-water treating wastewater in a treatment system (ammonia removal from wastewater during a cold weather period in a sewage treatment system) (see ¶13), comprising: introducing influent wastewater into a lagoon (“influent into the lagoon”) (see ¶166) and allowing the wastewater to remain within the lagoon for a period of time (“treatment lagoon…retention time for the wastewater”) (see ¶167) to reduce biochemical oxygen demand (BOD5) (“lagoon may still remove a significant amount of CBOD”) (see ¶169) and total suspended solids (TSS) levels within the wastewater (retention time in lagoon will reduce BOD and TSS) (see ¶167); after the wastewater has sat for said period of time, transferring partially processed wastewater having reduced levels of BOD5 and TSS from the lagoon (“attached growth reactors are supplied wastewater from a treatment lagoon”) (see ¶150)  to a moving-bed nitrification reactor (the attached growth reactor is a moving-bed reactor) (see ¶32); without regulating temperature of the wastewater within the moving-bed nitrification reactor (heating is only needed in some embodiments) (see ¶72), and with the temperature of the wastewater within the moving-bed nitrification reactor being 4 C or less (“the cold weather periods of time, when water temperature may decrease towards or be lower than 4 degrees Celsius”) (Hildebrand, see ¶29); aerating the wastewater within the moving-bed nitrification reactor using bubble aeration (“each reactor 1, 2 includes an aeration system”) (see ¶39); allowing ammonia levels within the wastewater held within the moving-bed nitrification reactor to be reduced (“attached growth reactor which provides nitrification (ammonia removal)”) (see ¶31) through aerobic, bacterial-based nitrification using nitrifying bacteria that have colonized the surface-area media (“moving media…provides new surface area on which nitrifying bacteria biomass can be established”) (see ¶83); and discharging product fluid from the moving-bed nitrification reactor, the product fluid comprising wastewater that has been processed to reduce BOD5, TSS (heterotrophic bacteria and retention time in SAGR will reduce BOD and TSS) (see ¶27, ¶145 & ¶165), and ammonia levels to at or below predetermined maximum levels (“removal of the full amount of ammonia”) (see ¶154).

	Hildebrand does not explicitly teach (1) providing high-surface-area media providing about 2,000 square meters or more of surface area per cubic meter of media and (2) does not explicitly teach fine-bubble aeration. 
	In a related field of endeavor, Levanon teaches a mechanical biological filter (see Entire Abstract) comprising floating media bed having multiple beads configured to allow growth of nitrifying bacteria (see ¶16) said beads characterized as having a surface area per unit volume that ranges from 200m2/m3 to 5000m2/m3 (see ¶17). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the media surface area of Hildebrand by selecting a surface media of 2000m2/m3 as taught by Levanon because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	The previous combination of references does not explicitly teach (2). 
	In a related field of endeavor, Reid teaches a moving bed media flow equalization reactor (see Entire Abstract) wherein mixing and aeration can be accomplished by fine bubble diffusers (see ¶31). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the operation of aerating of Hildebrand by operating the aerating to produce fine bubbles as taught by Reid because fine bubble accomplishes mixing and aeration (Reid, see ¶31) and because a known process step of utilizing fine bubbles to a known method (treating within a MBBR), obviously resulting in mixing and aeration with an expectation of success. See In re Merck & Co., Inc., 800F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).
	Regarding claim 4, Hildebrand, Levanon and Reid teach the method of claim 1, further comprising treating the wastewater in the lagoon to facilitate reduction of BOD5 and/or TSS (bacteria present in treatment lagoons provide further treatment) (Hildebrand, see ¶27 & ¶28).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hildebrand (2018/0099888) in view of Levanon (US 2016/0251233) in view of Reid (US 2016/0075577) and further in view of Teran (USPN 6,395,174)
	Regarding claim 5, Hildebrand, Levanon and Reid teach the method of claim 4.
	The combination of references does not explicitly teach wherein the wastewater in the lagoon is aerated.
	In a related field of endeavor, Teran teaches a method for lagoon remediation (see Entire Abstract) comprising further treating the wastewater in the lagoon to facilitate reduction of BOD5 and/or TSS (“the wastewater lagoon is equipped with an aeration means and mixing means”) (see C4/L58-65). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the operation of the lagoon of Hildebrand by treating using aeration as taught by Teran because it provides the benefit of enhancing bioremediation (Teran, see C8/L5-10 and C8/L37-40).
	Regarding claim 6, Hildebrand, Levanon and Reid teach the method of claim 4.
	The combination of references does not explicitly teach the wastewater in the lagoon is mixed.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the operation of the lagoon of Hildebrand by treating using mixing as taught by Teran because it provides the benefit of enhancing bioremediation (Teran, see C8/L5-10 and C8/L37-40).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hildebrand (2018/0099888) in view of Levanon (US 2016/0251233) in view of Reid (US 2016/0075577) and further in view of Cretini (USPN 5,593,575), 
	Regarding claim 7, Hildebrand, Levanon and Reid teach the method of claim 4.
	The combination of references does not explicitly teach the wastewater in the lagoon is covered to retard algae growth.
	In a related field of endeavor, Cretini teaches a floating cover system (see Entire Abstract wherein the wastewater in the lagoon is covered to retard algae growth (“cover prevents direct sunlight penetration which prevents the growth of algae”) (see Abstract, lines 3-7).   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pond of Hildebrand by incorporating the floating cover of Cretini for preventing algae because one of ordinary skill in the art would have been motivated to mitigate clogging problems and premature system failure due to algae growth as well as provide a cost effective way to prevent algae growth (Cretini, see C1/L9-35).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hildebrand (2018/0099888) in view of Levanon (US 2016/0251233) in view of Reid (US 2016/0075577) and further in view of Barnard (USPN 3,964,998), 
Regarding claim 8, Hildebrand, Levanon and Reid teach the method of claim 1.
	The combination of references does not teach transferring the product fluid from the moving-bed nitrification reactor to a denitrification reactor and allowing nitrate to be removed from the product fluid in the denitrification reactor via anaerobic, bacterial-based denitrification.
	In a related field of endeavor, Barnard teaches a waste water treatment process (see Entire Abstract) comprising transferring product fluid from a nitrification reactor (“a second stage comprising a biological nitrification stage”) (see C1/L15-25) to a denitrification reactor (“a third stage comprising a biological denitrification stage”) (see C1/L15-25) and allowing nitrate to be removed from the product fluid in the denitrification reactor via anaerobic, bacterial-based denitrification (“in the form of biological denitrification”) (see C8/L21-28).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the nitrification reactor of Hildebrand by incorporating the denitrification downstream of the nitrification reactor as taught by Barnard because said denitrification process helps to further purify wastewater (Barnard, denitrification followed by nitrification, see Entire Abstract) by removing residual nitrate nitrogen (Barnard, see C21/L28-31 & C22/L15-20; Hildebrand, “ammonia to nitrate”, see ¶28). 
	Regarding claim 9, Hildebrand, Levanon, Reid and Barnard teach the method of claim 8, further comprising dosing carbon to the denitrification reactor to support the anaerobic bacteria therein (“carbon source…to the third stage”) (Barnard, see C6/L34-36).  
	Regarding claim 10, Hildebrand, Levanon, Reid and Barnard teach the method of claim 9, wherein carbon is dosed from a synthetic source (“methanol”) (Barnard, see C21/L28-30).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hildebrand (2018/0099888) in view of Levanon (US 2016/0251233) in view of Reid (US 2016/0075577) in view of Barnard (USPN 3,964,998) and further in view of Stankewich (USPN 3,764,523).
	Regarding claim 11, Hildebrand, Levanon, Reid and Barnard teach the method of claim 9.

	In a related field of endeavor, Stankewich teaches a process for nitrification of BOD-containing water (see Entire Abstract) wherein carbon is dosed by mixing a portion of influent wastewater to a reactor (“a portion of the feed water to first aeration chamber 10 may be diverted from conduit 11 through conduit 54 as part or all of the secondary BODs supply”) (see C12/L15-19). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the carbon source of Hildebrand (as modified by Barnard) with the influent carbon source of Stankewich because the simple substitution of one known carbon source means with another known influent carbon source means is obvious and will result in a suitable carbon source means for denitrification (Barnard, “other carbon sources”, see C13/L40-45) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778